Citation Nr: 1146626	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  05-38 877A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran served on active duty from August 1978 to July 1982, March 1983 to June 1992, and May 2001 to December 2001, with intervening periods of service with the National Guard. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for rheumatoid arthritis.  A timely appeal was noted from that decision. 

In October 2008, the Board remanded this issue to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  After completion of the requested development, the case was returned to the Board.  However, in February 2010 the Board determined that additional development was required, and once again remanded to the AMC.  

The Board notes that additional evidence has been received in this case since the issuance of the last supplemental statement of the case.  However, as this case is being remanded on other grounds, the Board may proceed with consideration of the Veteran's claim without fear of prejudice to his appeal.  

Regrettably, although at the request of the Veteran's representative, the Board will find that an additional remand is necessary to complete the development that was previously requested.  The appeal is REMANDED to the RO via the Appeals AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In part, the February 2010 remand requested that the Veteran be afforded a VA examination to determine the nature and etiology of any rheumatoid arthritis that might be found.  The examiner was to indicate whether there was a 50 percent probability that it had its onset during service or whether it was manifested to a compensable degree within the first post service year.  The examiner was asked to take into account clinical records reflecting a positive rheumatoid factor and diagnoses of rheumatoid arthritis in 2002, which was within one year of the December 2001 discharge.  

The Veteran was afforded a VA examination in August 2010.  The diagnosis was rheumatoid arthritis.  However, as noted by the Veteran's representative, the examiner's opinion is unclear.  

The August 2010 examiner opined that the Veteran's rheumatoid arthritis was due to or the result of active service.  However, the rationale for this opinion appears to indicate that rheumatoid arthritis was first confirmed in May 2003.  This was approximately one and a half years after the Veteran's final discharge from active service in December 2001.  There are other references to a positive rheumatoid arthritis test within 30 days of discharge, but the only tests cited in the examination report are dated March 2004 and March 2005, which are more than two years after discharge.  There is no reference to the 2002 records that were noted in the February 2010 remand.  More importantly, while the opinion seems to indicate that rheumatoid arthritis was not manifested until after discharge, the examiner did not provide the requested opinion as to whether or not it manifested to 10 percent within the presumptive period in the first year following discharge.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Therefore, the Board finds that the claims folder must be returned to the August 2010 examiner or, if he is unavailable, to another examiner of at least equal qualifications in order to clarify the August 2010 opinion and to obtain the portions of the previously requested opinion that were not included.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the examiner who conducted the August 2010 examination and authored the opinion contained in the report of that examination.  The examiner should note that the Veteran's final period of active service was dated from May 2001 to December 2001.  Furthermore, the service treatment records from that period are missing and have been determined to be unobtainable.  The examiner should be requested to state the following opinions:
a) For the portion of the August 2010 opinion that states the Veteran's rheumatoid arthritis is due to or the result of a service connected situation, did the examiner intend to imply that it is as likely as not that the Veteran's rheumatoid arthritis was incurred or aggravated prior to his December 2001 discharge from service?  In the reasons and bases for this opinion, the examiner must discuss the significance, if any, of the 2002 private treatment records that include positive rheumatoid factor testing and diagnoses of rheumatoid arthritis.  Any other records that the examiner believes to be significant should also be cited.  
b) If in the August 2010 opinion the examiner meant that the Veteran's rheumatoid arthritis was initially manifested after the Veteran's discharge from service, did he intend to imply that this was during the first year after the Veteran's discharge, which was December 2001 to December 2002?  If so, is it as likely as not that the evidence shows it was manifested to a compensable degree (one or more exacerbations in a year in a well-established diagnosis) within that first year?  The evidence relied upon to reach these conclusions must be cited, and the examiner must comment on the significance, if any, of the findings in the 2002 private treatment records.  

The reasons and bases for all opinions should be provided and discussed in some detail.  If the examiner determines that the requested opinions cannot be provided without resorting to speculation, the reasons and bases for this conclusion should be provided, and any evidence that might enable the examiner to provide the requested opinion should be identified.  If the August 2010 examiner is no longer available, the claims folder must be forwarded to another medical doctor with expertise for these opinions.  

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


